 
 
IV 
111th CONGRESS
1st Session
H. RES. 156 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. McCotter (for himself and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Supporting Charter 08 and the ideals of the Charter 08 movement. 
 
 
Whereas since seizing power in 1949, the Chinese Communist Party (CCP) has brutally ruled the Chinese people using murder, imprisonment, beatings, torture, confiscation of private property, and fear in its efforts to destroy Chinese culture, and the inherent dignity and religious faiths of the Chinese people; 
Whereas the CCP’s efforts to build and maintain a totalitarian Communist dictatorship have resulted in the deaths of tens of millions of Chinese citizens, egregious human rights violations, stifling corruption, and tremendous environmental damage; 
Whereas, on December 9, 2008, 303 Chinese signatories announced the creation of Charter 08; 
Whereas Charter 08 documents the widespread failings of the CCP, calls for urgent and extensive political reforms in Communist China, enumerates and endorses the ideas and principles of freedom, human rights, equality, Republicanism, democracy, and constitutional rule, and enumerates 19 recommendations for political reform within Communist China; 
Whereas the signatories of Charter 08 represent numerous strata of Chinese society, including former members of the CCP; 
Whereas despite detentions, interrogations, threats, job harassment, and confiscation of personal property by the Communist Chinese authorities to suppress the announcement of Charter 08, the CCP ultimately failed in its endeavor; 
Whereas the CCP has directed the Communist Chinese Government to censor references to Charter 08 in Communist Chinese media and on the Internet; 
Whereas Communist Chinese authorities have harassed and threatened over 100 of the 303 original signers of Charter 08 with the intent of coercing them to remove their names from Charter 08; and 
Whereas since December 9, 2008, more than 8,100 Chinese citizens have signed Charter 08: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports Charter 08 and the ideals of the Charter 08 movement;  
(2)commends and respects the courage and bravery of the framers and signers of Charter 08;  
(3)supports the Chinese people in their ongoing efforts to secure liberty, justice, the rule of law, representative government, political parties separate and independent from the CCP, and the protection of human rights through political reforms which would necessarily undermine the CCP’s totalitarian authority over all aspects of Communist China’s society;  
(4)notes the concern demonstrated by the CCP over the spread of the Charter 08 movement;  
(5)notes CCP efforts to destroy the Charter 08 movement, underscore the necessity of the reforms contained in the Charter 08, and highlight the growing influence of the Charter 08 movement in China;  
(6)calls upon the CCP to release Liu Xiaobo, an original signer of Charter 08 who has been detained since December 8, 2008; and  
(7)calls upon the CCP to cease its efforts to intimidate and coerce signers of Charter 08, end its state-enforced censorship of Charter 08 in Chinese media, and enter into negotiations with the leaders of the Charter 08 movement to adopt the principles and enact the political reforms contained in Charter 08. 
 
